Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.1 Page 1 of 36




                                                                4/29/2021


                                                               vyc

                                                 21MJ8357




 4/29/21
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.2 Page 2 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.3 Page 3 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.4 Page 4 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.5 Page 5 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.6 Page 6 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.7 Page 7 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.8 Page 8 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.9 Page 9 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.10 Page 10 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.11 Page 11 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.12 Page 12 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.13 Page 13 of 36




                         29
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.14 Page 14 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.15 Page 15 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.16 Page 16 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.17 Page 17 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.18 Page 18 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.19 Page 19 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.20 Page 20 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.21 Page 21 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.22 Page 22 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.23 Page 23 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.24 Page 24 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.25 Page 25 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.26 Page 26 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.27 Page 27 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.28 Page 28 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.29 Page 29 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.30 Page 30 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.31 Page 31 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.32 Page 32 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.33 Page 33 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.34 Page 34 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.35 Page 35 of 36
Case 2:21-mj-08357-RBM Document 1 Filed 04/29/21 PageID.36 Page 36 of 36
